Case 2:20-cv-00281-JRG Document 113-13 Filed 03/22/21 Page 1 of 1 PageID #: 5104




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


   KAIFI LLC,

                 Plaintiff,
                                                         Case No. 2:20-CV-00281-JRG
          v.

   T-MOBILE US, INC. and                                     Hon. Rodney Gilstrap
   T-MOBILE USA, INC.,

                 Defendants.



          ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO AMEND
                      INFRINGEMENT CONTENTIONS

        Before the Court is Plaintiff KAIFI LLC’s Motion for Leave to Amend Infringement

 Contentions. The Court, having considered the same, is of the opinion that the motion should be

 DENIED.
